  Case 2:16-cv-04469-SDW-LDW Document 104 Filed 12/04/18 Page 1 of 5 PageID: 577
                                          KELLEY DRYE & W ARREN LLP
                                                    A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                 ONE JEFFERSON ROAD
              ,                                                                                               F ACSIM I LE

   NEW       YO RK, NY
                                                 P ARSI PPANY , NJ 07054                                    ( 973)   503 - 5950

  W AS HI NGTO N, DC                                                                                       www.kelleydrye.com

 LOS       A NGE LES, CA                                  (973) 503-5900

       CHI CAGO, IL

    HO USTO N,      T X                                                                                  LAUR I A. MA ZZU CHET T I

   S TAM FORD,       CT                                                                                DIRECT L INE: (973) 503-5910
B RUS SE LS,      BE LGI UM
                                                                                                  EMA IL: lmaz zuchetti@ke lleyd rye.co m
    AFFILIATE OFFICE

    MUMBAI, INDIA




                                                     December 4, 2018

       BY ECF

       Hon. Leda Dunn Wettre, U.S.M.J.
       United States District Court for the District of New Jersey
       50 Walnut Street
       Newark, NJ 07101

                              Re:   Michael Johnson v. Comodo Group, Inc., et al., No. 16-cv-04469
                                    Pre-Conference Status Letter of Comodo Group, Inc.

       Dear Judge Wettre:

               We represent defendant Comodo Group, Inc. (“CGI”) in the above-referenced matter and
       respectfully submit this letter in advance of the December 6, 2018 status conference.

              As this Court is aware, this action arises under the Telephone Consumer Protection Act
       (“TCPA”), 47 U.S.C. § 227, et seq. Plaintiff Michael Johnson alleges that CGI placed several
       telemarketing calls to his cellular telephone number without his prior express written consent,
       allegedly in violation of the TCPA. CGI denies having violated the TCPA.

  I.         Plaintiff’s Proposed Addition of New Defendants

              The most significant pending issue in this case is Plaintiff’s attempts to add two new
       defendants. The result of those efforts, and any motion practice triggered, will significantly
       impact the remaining deadlines and progression of this case.

               On September 5, 2018, Plaintiff filed his Second Amended Complaint, which included
       adding “Comodo CA, Inc.” as a defendant.1 The record reflects Plaintiff’s service of that
       Complaint on Comodo CA, Inc. on September 10, 2018. (Dkt. No. 80.) On September 26, 2018,
       counsel for Comodo CA, Inc. appeared in the case and filed an application for leave to extend
       time to respond to the Second Amended Complaint until October 15, 2018. (Dkt. No. 84.)


       1
                  CGI timely answered the Second Amended Complaint on September 19, 2018. (Dkt. 81.)
Case 2:16-cv-04469-SDW-LDW Document 104 Filed 12/04/18 Page 2 of 5 PageID: 578

                                            KELLEY DRYE & WARREN LLP




      Hon. Leda Dunn Wettre, U.S.M.J.
      December 4, 2018
      Page Two



      During the parties’ October 10 status conference, the Court adjourned Comodo CA, Inc.’s
      responsive pleading deadline and Comodo CA, Inc. has not filed an initial pleading in this case.

              On October 18, 2018, Plaintiff filed his Third Amended Complaint, purportedly “as of
      right,” seeking to add another new defendant, identified as “Comodo CA, Limited a/k/a
      ‘Comodo CA’ a/k/a ‘Comodo Certificate Authority.’” (Dkt. No. 89.)2 During the October 25,
      2018 telephonic status conference, the Court ruled that the deadline for any responses to that
      Third Amended Complaint was stayed. On November 26, 2018, Plaintiff filed an executed
      summons and witness statement alleging service on Comodo CA Limited on November 1, 2018.
      (Dkt. No. 103.) Consistent with the Court’s stay order, no motions or answers have been filed in
      response to the proposed Third Amended Complaint.

              CGI takes no position concerning the viability of claims against any of the proposed new
      entities. Despite the similarity of names, neither Comodo CA Limited nor Comodo CA, Inc. are
      currently affiliated with CGI. For reasons unrelated to this lawsuit, the certificate authority
      business to which CGI provided services was sold in October 2017. CGI, therefore, no longer
      provides those services. As reflected on the docket, CGI and the other parties are represented by
      separate counsel and are not identically situated on all issues in this case.

              CGI respectfully requests that any further depositions or motion practice (including
      Plaintiff’s Motion for Class Certification) continue to be stayed pending clarification of the
      parties to the case.



II.        Motion for Class Certification

              On September 11, 2018, the Court granted Plaintiff leave to file a motion for class
      certification based on Plaintiff’s argument that “Plaintiff has done sufficient discovery in this
      matter for the Court to evaluate the class certification prerequisites of Rule 23 (a) & (b)….”
      (Dkt. No. 75 (Plaintiff’s Aug. 31, 2018 Letter).) That motion was due to be filed by October 12,
      2018, but the Court adjourned that deadline during the October 25 status conference pending
      resolution of the issues surrounding the potential addition of new defendants to this case.



      2
             On October 17, 2018, CGI consented to Plaintiff’s filing of an additional amendment to the Complaint.
             CGI did not take, and does not take, any position as to whether viable claims exist as to any additional
             parties and reserved all of CGI’s rights and defenses to challenge any and all of Plaintiff’s positions and
             claims in this case.
 Case 2:16-cv-04469-SDW-LDW Document 104 Filed 12/04/18 Page 3 of 5 PageID: 579

                                         KELLEY DRYE & WARREN LLP




       Hon. Leda Dunn Wettre, U.S.M.J.
       December 4, 2018
       Page Three



               By letter dated November 26, 2018 Plaintiff requested that the Court set a deadline to file
       his motion by December 14, 2018 and to set a hearing for January 7, 2019. Plaintiff’s proposed
       timeline is plainly unreasonable. The operative complaint remains an open question and the
       issue has not been joined with respect to two proposed defendants. The Court’s October 10
       rational for adjourning the prior motion deadline remains true and any motion for class
       certification should be held in abeyance until the parties to this case are confirmed.

               Further, CGI has strong arguments in opposition to potential class certification and
       intends to oppose Plaintiff’s motion. Plaintiff has indicated that its class certification motion will
       include evidence that goes beyond the existing record, including testimony from purported
       experts whom Plaintiff has not yet disclosed. CGI will also likely rely on expert testimony to
       oppose class certification. Accordingly, CGI’s opposition should be due after the parties
       complete expert discovery related to Plaintiff’s class certification motion. Plaintiff has requested
       a three-month period to conduct expert discovery. CGI therefore requests that its opposition
       deadline be set for a date that is at least 45 days after the close of expert discovery.



III.      Discovery Status

               The parties have completed a substantial amount of fact discovery in this case; however,
       there are still limited open items to be addressed. While the deadline to complete fact discovery
       was set as October 31, 2018, the recent stay and delays created by Plaintiff’s proposed addition
       of new defendants warrant a brief extension of that deadline.

               Fact Witness Depositions. CGI deposed Plaintiff on July 9, 2018. Plaintiff conducted a
       Rule 30(b)(6) deposition of CGI in October 2017, and more recently deposed three CGI
       employees: Vice-President of Development, Operational Technology Israel Israilov; Sales
       Automation Team Lead Mirza Mehran; and Inside Sales Director Jennifer Ortiz. CGI does not
       currently anticipate taking additional fact witness depositions; however, Plaintiff has noticed an
       intention to take at least three additional depositions. Each of the depositions is subject to open
       objections that have not been fully addressed by the parties and are not ripe for consideration by
       the Court. However, because Plaintiff raised these depositions in his November 26 letter, we
       address each in turn:

              On October 1, Plaintiff served two additional deposition notices for CGI personnel. One
       was for CGI’s Chief Executive Officer Melih Abdulhayoglu. Separate from the question of
       whether Plaintiff can carry the high burden necessary to seek the “Apex deposition” of a
       company’s chief executive officer in a TCPA case, CGI believes that neither this deposition nor
Case 2:16-cv-04469-SDW-LDW Document 104 Filed 12/04/18 Page 4 of 5 PageID: 580

                                       KELLEY DRYE & WARREN LLP




 Hon. Leda Dunn Wettre, U.S.M.J.
 December 4, 2018
 Page Four



 any other should occur before the new defendant(s) either join the case or is/are dismissed. The
 other deposition notice seeks additional 30(b)(6) testimony on multiple topics. CGI has raised its
 objections with Plaintiff concerning both the propriety of a second corporate representative
 notice and the substantive topics identified. CGI is optimistic the parties may be able to reach a
 compromise with respect to one or both of the notices without the need for intervention by the
 Court.

        Also on October 1, Plaintiff informally noticed an intention to depose a corporate
 representative of VICIdial—the company that developed one of the open source software
 programs CGI used during the relevant time period—based on a subpoena that was adjourned in
 February 2018. The VICIdial deposition was noticed for four days later, on October 5, in St.
 Petersburg, Florida. On October 2, Plaintiff served a formal notice clarifying that the deposition
 would actually be of a new fact witness, Matt Florell, an employee of VICIdial. CGI and
 Comodo CA, Inc. objected to the deposition, including based on the short notice and logistics
 proposed. Plaintiff adjourned that deposition and no new date has been proposed.

          Written and Document Discovery. CGI has served responses and objections to
 Plaintiff’s interrogatories and requests for production and produced nearly 5,000 pages of
 documents in this matter. CGI’s efforts to collect, review, and produce relevant documents
 remains ongoing. On September 12, 2018, after extensive good faith discussions, the parties
 agreed on a list of search terms for a supplemental collection of electronic correspondence from
 CGI. CGI is working to complete the forensic collection and review of documents containing
 those search terms and then will be in position to make a prompt production of any responsive
 documents identified. Plaintiff also seeks production of agreements related to the October 2017
 transaction that resulted in the sale of the SSL business. Such documents post-date the relevant
 time period and are of questionable relevance to any issue beyond, potentially, the premature
 question of possible indemnification or financial responsibility. CGI objects to Plaintiff’s
 baseless demand for these documents and, given the implications such documents have for the
 proposed new defendants, CGI has asked that the parties wait until the status of the additional
 entities is resolved so all parties have an opportunity to voice relevant objections to the potential
 production of such documents. Plaintiff’s November 26 letter vaguely requests an order
 compelling production of all these documents “immediately.” Such an order is unnecessary and,
 at best, premature.3




 3
        Similarly, given Comodo CA, Inc.’s representation that it is a “stranger” to the facts at issue in this case
        and its intention to move for dismissal, CGI has objected to the production of document and deposition
        materials to Comodo CA, Inc. Unless and until Comodo CA, Inc., or any other entity, is an actual party to
Case 2:16-cv-04469-SDW-LDW Document 104 Filed 12/04/18 Page 5 of 5 PageID: 581

                                       KELLEY DRYE & WARREN LLP




 Hon. Leda Dunn Wettre, U.S.M.J.
 December 4, 2018
 Page Five



         Plaintiff has served written responses and objections to interrogatories, requests for
 production, and requests for admission. Plaintiff produced only a handful of documents, most of
 which did not come from Mr. Johnson and are of questionable relevance or evidentiary value in
 this case. CGI has raised certain discovery issues concerning Plaintiff’s deficient written
 discovery responses and the parties are meeting and conferring on those issues in hopes of
 resolving them without the need for Court intervention. CGI expects additional written and
 document discovery may be warranted based on Plaintiff’s recent responses and the November
 15, 2018 response to a third-party subpoena from Plaintiff’s former employer GoDaddy.com,
 LLC.

         We look forward to the opportunity to discuss these issues, as well as next steps for this
 case, during the December 6, 2018 status conference.



                                                         Respectfully submitted,

                                                         KELLEY DRYE & WARREN LLP

                                                         /s/ Lauri A. Mazzuchetti

                                                         Lauri A. Mazzuchetti

 cc:    All Counsel of Record (via ECF)




        this case and the operative complaint is clarified, it would be premature to permit access to commercially
        sensitive business information to which those entities would not otherwise be entitled.
